ORDER

This Court having considered the Joint Petition for Indefinite Suspension by Consent, with Right to Apply for Reinstatement After Ninety (90) Days, filed herein pursuant to Maryland Rule 16-772, it is this 2nd day of April, 2014,
ORDERED, by the Court of Appeals of Maryland, that Jamie Blum Seward be, and she hereby is, indefinitely suspended, effective immediately, by consent from the practice of law in the State of Maryland, and it is further
ORDERED, that the Respondent may apply for reinstatement after ninety (90) days from the date this Order is entered, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Jamie Blum Seward from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).